Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 29, 1976, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. On this record, the proof was insufficient to establish appellant’s possession, either actual, constructive or accessorial, of a loaded firearm (see ’ Penal Law, §§ 10.00, subd 8; 20.00, 265.03; People v Torres, 45 AD2d 1042; People v Ledyard, 32 Mise 2d 714). Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.